Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the amendment and response filed on October 10, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2, 9, and 16 are now amended.
Claims 2–21 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 2, 5, 9, 12, 16, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Nobutaka Hayashi & Kazumasa Takami, An oral interaction control method with Web pages by VXML metadata definition, 2007 Int’l Conf. on Mobile Ubiquitous Computing, Sys., Serv., and Tech. 89 (hereafter “Hayashi”) in view of U.S. Patent Application Publication no. 2009/0327251 A1 (hereafter “Walmer”). Responsive to the rejection, the Applicant changed the scope of independent claims 2, 9, and 16, argued that the Hayashi and Walmer fail to teach the new scope of the claimed invention, and requested reconsideration and withdrawal of this rejection (See Response 9–10). The Examiner respectfully disagrees.
The Applicant contends that neither Hayashi nor Walmer teach selecting a delivery method, “wherein the delivery method is selected from a set of delivery methods including an email message and a message communicated using one or more of a voice call, SMS, or MMS.” (Response 9–10). And while the Applicant is at least correct that Hayashi does not disclose selecting a delivery method involving email, voice calls, SMS, or MMS, the Applicant cannot correctly say the same for Walmer.
With respect to Walmer, the Applicant contends that the reference is “simply describing the ability of a user to share information that has already been provided,” whereas claims 2, 9, and 16 require selecting a delivery method for sending “additional information.” (Response 9–10). This argument fails for three reasons.
First, the entire premise of the argument is untrue. Walmer explicitly discloses that its system “receive[s] a personal message from the user to send to the recipient along with the saved advertisement.” Walmer ¶ 26. A personal message is clearly “additional information” (that is, additional to the advertisement) within the meaning of the claim. The Office explicitly provided this finding on page 10, paragraph 41 of the Non-Final Office Action, yet the Applicant never explains why Walmer’s personal message cannot count as “additional information” within the meaning of the claims.
Second, Walmer’s disclosure additional information notwithstanding, this argument only proceeds by attacking the references in isolation, which is non-responsive to the rejection involving a combination of references. That is, Hayashi’s system already shows that delivering additional information (a second webpage containing information other than the first webpage) was known prior to the claimed invention. Even if Walmer’s system didn’t send “additional information” to the recipient—and again, it does due to the personal message—the rejection acknowledges the obviousness of using Walmer’s system to send Hayashi’s second webpage to a recipient. Attacking Walmer for (allegedly) failing to teach what Hayashi already discloses does not refute the obviousness of the claim. 
Finally, notwithstanding any of the foregoing, the Applicant’s argument ignores the language of the limitation in question, i.e. “selecting a delivery method of the additional information.” The process of selecting a delivery method by which the additional information will be transmitted in the future has nothing to do with the contents of the additional information. Moreover, the act of “selecting a delivery method” does not involve actually sending that information anywhere. This claim element simply requires the system to select a delivery method, based on a particular input, wherein the delivery method is one of the set of methods enumerated in the claim. Walmer teaches a system that selects email (one of the delivery methods listed in the set) as the delivery method, and based on a particular input, thereby meeting every element the claim limitation for which it is cited.
Accordingly, for these reasons, the Examiner is not persuaded of error, and the rejection stands.
Claims 3, 10, and 17 stand rejected under 35 U.S.C. § 103 over Hayashi, in view of Walmer, and further in view of Giacomelli (U.S. Patent Pub. No. 2004/0141597). Claims 4, 11, and 18 stand rejected under 35 U.S.C. § 103 over Hayashi, in view of Walmer, and further in view of Shieber (U.S. Patent No. 6,138,098). Claims 6, 7, 13, 14, 20, and 21 stand rejected under 35 U.S.C. § 103 over Hayashi, in view of Walmer, and further in view of Livesey (U.S. Patent Pub. No. 2008/0253739). Claims 8 and 15 stand rejected under 35 U.S.C. § 103 over Hayashi, in view of Walmer, and further in view of Groves (U.S. Patent Pub. No. 2011/0258013). The Response does not raise any arguments or urge withdrawal of these rejections, it merely lists them (see Response 10), and in any case, the amendment’s failure to overcome the rejection of the independent claims is applicable to each of these rejections of the claims that depend therefrom.
Applicant’s arguments, see Response 11, with respect to the rejection of claims 2–21 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive. The rejection of claims 2–21 under 35 U.S.C. § 112(a) has been withdrawn. 
However, since all claims stand rejected over the prior art (and other grounds necessitated by the amendment, introduced below) the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on October 10, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2–21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The MPEP provides that “[i] a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. § 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” MPEP § 2173.05(h). 
In this case, claims 2, 9, and 16 are indefinite because they each recite an open-ended Markush group: “wherein the delivery method is selected from a set of delivery methods including an email message and a message communicated using one or more of a voice call, SMS, or MMS.” Since the claims use an open-ended Markush grouping of delivery methods (i.e., “comprising”), it is unclear what other alternative delivery methods are intended to be encompassed by the claim.
Therefore, claims 2, 9, and 16 are indefinite. Likewise, dependent claims 3–8, 10–15, and 17–21 are indefinite because they each incorporate the indefinite subject matter of their respective parent claims by reference. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	HAYASHI AND WALMER TEACH CLAIMS 2, 5, 9, 12, 16, AND 19
Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Nobutaka Hayashi & Kazumasa Takami, An oral interaction control method with Web pages by VXML metadata definition, 2007 Int’l Conf. on Mobile Ubiquitous Computing, Sys., Serv., and Tech. 89 (hereafter “Hayashi”)1 in view of U.S. Patent Application Publication no. 2009/0327251 A1 (hereafter “Walmer”).2
Claim 2
Hayashi teaches:
A system, comprising: a memory device storing data, including machine executable instructions; and one or more processors in communication with the memory device, wherein the processor is configured to execute the executable instructions, which cause the one or more processors to perform operations, including:
Computer code comprising an HTML syntax analyzer (“H”) and a VXML interpreter (“V”) performs the method disclosed in FIG. 6. Hayashi 92. The code is executed on a conventional computing device, such as a mobile phone, Hayashi 92, or any other machine capable of executing conventional computer code. See Hayashi 93. Those of ordinary skill in the art know that such a device necessarily and inherently includes memory for storing the computer code and a processor for executing the computer code stored in the memory.
retrieving an online content item 
“H acquires HTML data of Web page 1.” Hayashi 93.
including content metadata that designates one or more interaction labels that are enabled for the online content item;
“The JavaScript code in the HTML data requests the VXML file in the server of Web page 1.” Hayashi 93.
causing a client device to present the online content item at a client device and await a response from a user following presentation of the online content item;
“H displays Web page 1 on the user’s display,” and meanwhile, “V interprets the VXML metadata, provides oral guidance about the Web page and information about available links, and waits for an oral response (request) from the user.” Hayashi 93. “Although step ⑦ includes the waiting time for a request from the user, if necessary, a fixed waiting time can be defined in the VXML metadata. Defining a fixed waiting time is useful for achieving synchronization. It is also possible to terminate oral guidance when no oral input is received from the user within a certain period of time.” Hayashi 93.
detecting a particular input submitted through the client device while waiting for the response;
At step 8, “V interprets the user’s request for a transition to Web page 2.” Hayashi 93.
determining that the particular input matches a particular interaction label, among the one or more interaction labels, corresponding to a request by the user for additional information that differs from the online content item presented at the client device;
“V converts the transition request into numerical data by CGI and hands the transition address corresponding to that numerical data over to H.” Hayashi 93. As mentioned above, the request is a request for Web page 2, which is different from Web page 1, and therefore “corresponds to a request by the user for additional information that differs from the online content item” as claimed.
selecting a delivery method of the additional information based on the particular input
 “H accesses of Web page 2” in order to download the “HTML data” of Web page 2. Hayashi 93. 
delaying, after determining that the particular input matches the particular interaction label and in response to the particular input, user interaction with the additional information to a later time by transmitting the additional information specified for the matched particular interaction label using the selected delivery method 
Next, “acquires the HTML data of Web page 2 and displays Web page 2” at step ⑩. Hayashi 93. The step of acquiring Web page 2 was “in response to” the verbal input received at step 8. 
With respect to “delaying,” Hayashi further discloses or teaches that “[a]fter step ⑩, V again waits for an oral request from the user.” Hayashi 93. In this way, interaction (with the next page) is thus deferred until the user provides another oral request. 
wherein the additional information differs from the online content item presented at the client device.
Naturally, the fulsome copy of Web page 2 “differs from” Web page 1, and “differs from” the mere link to Web page 2 that Web page 1 previously presented.
Hayashi does not appear to explicitly disclose associating the response at step 10 with a user’s account—Hayashi simply downloads the additional information right away.
However, Walmer’s solution for this problem was known prior to the claimed invention. Specifically, Walmer teaches a system comprising:
a memory device storing data, including machine executable instructions; and one or more processors in communication with the memory device, wherein the processor is configured to execute the executable instructions, which cause the one or more processors to perform operations, including:
“FIG. 4 shows one embodiment of a method 200 for storing advertisements in a personal account of an online service. The method may be implemented using the hardware and software components of the systems described above, or by other suitable hardware and software.” Walmer ¶ 27.
retrieving an online content item 
“At 218, the method may include displaying one or more saved advertisements on a scrapbook pane of a personal account interface of the graphical user interface.” Walmer ¶ 29.
detecting a particular input submitted through the client device while waiting for the response;
“Further, the user may send a saved advertisement out to be shared with others by actuating a send to selector 182, which may cause a send interface to be displayed for transmitting one or more of the saved advertisements to a recipient.” Walmer ¶ 26. 
selecting a delivery method of the additional information based on the particular input, wherein the delivery method is selected from a set of delivery methods including an email message and a message communicated using one or more of a voice call, SMS, or MMS;
The plain meaning of “the” delivery method (i.e., there is only one selected delivery method) being “selected from” a set of delivery methods is that this “set of delivery methods” is read as “a list of alternatively usable members” for the delivery method. MPEP § 2117. Consequently, any prior art system programmed to decide that it is utilizing any one of the alternatively usable delivery methods listed as part of the “set of delivery methods” falls within the scope of this limitation. 
In other words, the claim recites a “set of delivery methods” as a genus comprising five species—(1) an email message, (2) a message communicated a voice call, (3) a message communicated using SMS, (4) a message communicated using MMS, or (5) a message communicated using more than one of (2)–(4)—and as such, a prior art disclosure of any one of those species constitutes a disclosure of the whole genus of delivery methods for purposes of anticipation or obviousness. See MPEP § 2131.02.
For its part, Walmer teaches a “send interface [that] may be configured to receive a personal message from the user to send to the recipient along with the saved advertisement . . . by transmitting the advertisement to a secure personal account of the recipient on the online service,” or, “via secure email to the recipient, for example.” Walmer ¶ 26.
delaying, after determining that the particular input matches the particular interaction label and in response to the particular input, user interaction with the additional information to a later time by transmitting the additional information specified for the matched particular interaction label using the selected delivery method rather than presenting the additional information at the client device in response to the particular input,
“At 220, the method may further include sending one or more saved advertisements to a recipient via the scrapbook pane of the personal account interface. The advertisement may be sent to the recipient, for example, by transmitting the advertisement to a secure personal account of the recipient on the online service. Alternatively, the advertisement may be sent via secure email to the recipient, for example.” Walmer ¶ 32.
wherein the additional information differs from the online content item presented at the client device.
The entire advertisement is sent, as opposed to the scrapbook entry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayashi’s downloading of Web page 2 in the manner instructed by Walmer, that is, by sending Web paeg 2 to a receipient using a selected delivery method, such as email, as taught in Walmer’s method 200. One would have been motivated to combine Walmer with Hayashi because “[t]he fleeting nature of online advertising is a barrier to its potential effectiveness as an information source for users,” and thus allowing the user to save an advertisement to his or her account for later solves this problem. Walmer ¶ 2.
Claim 5
Hayashi, as combined with Walmer, teaches the system of claim 2, wherein the instructions cause the one or more processors to perform operations comprising:
determining that the particular input represents a request for an offer;
“The send interface may be configured to receive a personal message from the user to send to the recipient along with the saved advertisement.” Walmer ¶ 26. The advertisements described in Walmer are ‘offers’ in the sense that they offer goods and services that are available for sale. See Walmer ¶ 1. Accordingly, the user’s command requesting a copy of an advertisement in method 200’s step 206 represents a request for an offer, the existence of which is determined by performing step 206.
and retrieving contact data for the user from a profile of the user,
“The advertisement may be sent to the recipient, for example, by transmitting the advertisement to a secure personal account of the recipient on the online service.” Walmer ¶ 26.
wherein transmitting the additional information comprises transmitting the response using the contact data for the user.
“At 220, the method may further include sending one or more saved advertisements to a recipient via the scrapbook pane of the personal account interface. The advertisement may be sent to the recipient, for example, by transmitting the advertisement to a secure personal account of the recipient on the online service.” Walmer ¶ 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi’s programmed instruction of transmitting a response to explicitly transmit the response to a user’s account, as taught in Walmer’s method 200. One would have been motivated to combine Walmer with Hayashi because “[t]he fleeting nature of online advertising is a barrier to its potential effectiveness as an information source for users,” and thus allowing the user to save an advertisement to his or her account for later solves this problem. Walmer ¶ 2.
Claims 9, 12, 16, and 19
The system of claims 2 and 5 is configured to perform substantially the same process recited in respective claims 9 and 12, and is substantially the same process encoded on the computer readable storage device of claims 16 and 19. Accordingly, claims 9, 12, 16, and 19 are rejected according to the same findings and rationale as provided above for claims 2 and 5.
II.	HAYASHI, WALMER, AND GIACOMELLI TEACH CLAIMS 3, 10, AND 17.
Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi and Walmer and as applied to claims 2, 10, and 19 above, and further in view of U.S. Patent Application Publication No. 2004/0141597 A1 (hereafter “Giacomelli”).3
Claim 3
Hayashi, as combined with Walmer, teaches the system of claim 2, wherein the instructions cause the one or more processors to perform operations including:
requesting an 
At step 7, “V interprets the VXML metadata, [and] provides oral guidance about the Web page and information about available links.” Hayashi 93.
wherein delaying the user interaction with the additional information is performed in response to determining that the particular input matches the particular interaction label and the 
“V interprets the user’s request for a transition to Web page 2. V converts the transition request into numerical data by CGI and hands the transition address corresponding to that numerical data over to H.” Hayashi 93
Neither Hayashi nor Walmer appear to explicitly disclose the presence of audio response, in addition to the particular audio response.
Giacomelli, however, teaches further instructions to:
request an additional response form the user prior to deferring the interaction, 
Much like Hayashi, Giacomelli teaches a web page that is accompanied by a voice configuration file. “The voice configuration file enables the application on client 1 to realise an effective dialogue between the user and the displayed web page, which possibly includes a succession, even a very long succession, of questions and answers, between the user and the concerned particular page of the web site.” Giacomelli ¶ 171.
wherein delaying the user interaction with the additional information is performed in response to determining that the particular input matches the particular interaction label and the additional response received from the user provides information required to transmit the additional information to the account of the user.
In response to receiving the dialogue from the user, “the application recogni[zes] the phrase.” Giacomelli ¶ 173. Finally, the application “performs the operations associated to such phase, as it is defined in the second ASR section of the phrase itself.” Giacomelli ¶ 173. “When the command relating to recognition of a particular phrase entails the navigation, by the browser, on another web page, the application 10 resumes its cycle by downloading the corresponding voice configuration file and by taking the above described actions again.” Giacomelli ¶ 176. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Hayashi’s voice configuration file with the techniques described for Giacomelli’s voice configuration file, thereby enabling a succession of questions and answers rather than merely one. One would have been motivated to combine Giacomelli with Hayashi and Walmer because a bi-directional dialog between the user and the webpage would be more natural than Hayashi’s mere command/response model.
Claims 10 and 17
Claims 10 and 17 are substantially similar to claim 3, and therefore rejected according to the same findings and rationale as provided above.
III.	HAYASHI, WALMER, AND SHEIBER TEACH CLAIMS 4, 11, AND 18.
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi and Walmer and as applied to claims 2, 10, and 19 above, and further in view of U.S. Patent No. 6,138,098 (hereafter “Shieber”).4
Claim 4
Hayashi, as combined with Walmer, teaches the system of claim 2, wherein:
the particular input is a particular audio response; 
“H displays Web page 1 on the user’s display,” and meanwhile, “V interprets the VXML metadata, provides oral guidance about the Web page and information about available links, and waits for an oral response (request) from the user.” Hayashi 93.
and the instructions cause the one or more processors to perform operations comprising: processing the particular audio response into a set of text data using a speech processing algorithm;
“The VXML parsing machine . . . also provides a speech recognition and synthesis function.” Hayashi 92–93.
and identifying a particular voice interaction label from the set of text data by applying at least one 
“When the VXML interpretation / execution part receives an oral response about the link the user wants to select, it interprets the response, and causes a transition to the selected Web page.” Hayashi 90.
Neither reference appears to explicitly disclose the well-known use of regular expression or context-free grammar algorithms. 
Sheiber, however, teaches:
processing the particular audio response into a set of text data using a speech processing algorithm;
When “a user speaks into a microphone 34 . . . for converting sound into corresponding electrical signals . . . [t]he electrical signals are input into SRA (Speech Recognition Application) 37.” Sheiber col. 4 ll. 63–67. “The electrical signals are typically converted into a format as necessary for analysis by SRA 37.” Sheiber col. 5 ll. 1–5.
and identifying a particular voice interaction label from the set of text data by applying at least one of a regular expression algorithm or a context-free grammar algorithm.
“Candidate sets 42 are input into Context Free Grammar (CFG) parser 52. CFG parser 52 accepts input 60 from grammar file 56.” Sheiber col. 5 ll. 63–66. “The output of CFG Parser 52 is a parse tree 54 representing the word phrase 42 which was input to CFG parser 52,” Sheiber col. 6 ll. 8–12, which is eventually fed to an interpreter 74 that outputs a corresponding “set of interprocess communication calls 48 for controlling application 42.” Sheiber col. 6 ll. 18–33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi’s VXML interpreter to parse a user’s commands by applying a context-free grammar algorithm, as taught in Sheiber. One would have been motivated to combine Sheiber with Hayashi and Walmer because a context-free grammar provides a mechanism for understanding the meaning of a user’s request without requiring a predetermined list of commands for the user to remember. See Sheiber col. 2, ll. 22–28.
Claim 11
The device of claim 4 is configured to perform substantially the same process recited in respective claim 11. Accordingly, claim 11 is rejected on the same ground as its corresponding device claim, mutatis mutandis.
Claim 18
The device of claim 4 is configured to execute substantially the same instructions embodied on the storage device recited in respective claim 18. Accordingly, claim 18 is rejected on the same ground as its corresponding device claim, mutatis mutandis.
IV.	HAYASHI, WALMER, AND LIVESEY TEACH CLAIMS 6, 7, 13, 14, 20, AND 21.
Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi and Walmer as applied to claims 1, 10, and 19 above, and further in view of U.S. Patent Application Publication no. 2008/0253739 A1 (“Livesey”).5
Claim 6
Hayashi, as combined with Walmer, teaches the system of claim 2, but neither of the respective processors are explicitly configured to “determine that the user request represents a request for a purchase; identify a set of purchase data from the user request defining the request for the purchase; retrieve a set of user payment information associated with the user computing device; and transmit the set of purchase data and the set of user payment information to the online content provider.”
Livesey, however, teaches:
determining that the particular input represents a request for a purchase;
“At step 306, the processor 1003 monitors the pointing device 1012 and the keyboard 1011 to determine whether a viewer has selected the purchase icon 16.” Livesey ¶ 80.
retrieving payment information for the user;
If the viewer selects the purchase icon 16, “the associated product is added to a shopping list stored in main memory 1004.” Livesey ¶ 80.
and initiating an order based on the set of payment information and the request for purchase.
“The processor can then communicate the necessary data to the remote server 30 of FIG. 6 via the communications network 1016 enabling the order to be fulfilled.” Livesey ¶ 81.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi to accept payment information and accordingly configure the VXML links to submit purchase information in order to make purchases from items recognized from the user’s voice commands, as taught in Livesey. One would have been motivated to combine Livesey with Hayashi and Walmer because Livesey’s technique simplifies the process a user must perform in order to purchase an advertised product online. 
Claim 7
Hayashi, as combined with Walmer and Livesey, teaches the content management computing device of Claim 6. Livesey further teaches that 
transmitting the additional information to an account of the user comprises transmitting order details to the user, wherein the order details enable the user to review, approve, cancel, or modify the order.
Once the user decides to check out, “the processor activates an interface 20 which allows the viewer to enter the details required to complete the purchase.” Livesey ¶ 81. Interface 20 thus effectively requests security information (purchase details) from the user in order to authorize the purchase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi to accept payment information and accordingly configure the VXML links to submit purchase information in order to make purchases from items recognized from the user’s voice commands, as taught in Livesey. One would have been motivated to combine Livesey with Hayashi and Walmer because Livesey’s technique simplifies the process a user must perform in order to purchase an advertised product online. 
Claims 13, 14, 20, and 21
Claims 13, 14, 20, and 21 are substantially similar to claims 6 and 7, and therefore rejected according to the same findings and rationale as provided above.
V.	HAYASHI, WALMER, AND GROVES TEACH CLAIMS 8 AND 15.
Claims 8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi and Walmer as applied to claims 2 and 10 above, and further in view of U.S. Patent Application Publication no. 2011/0258013 A1 (“Groves”).6
Claim 8
Hayashi, as combined with Walmer, teaches the content management computing device of Claim 1. Neither reference appears to explicitly disclose configuring a processor to “determine that the user request represents a request for a scheduled event; identify a set of calendar options associated with the user computing device; and transmit the request for a scheduled event including the set of calendar options.”
Groves, however, teaches a processor configured to perform a method 900 (FIG. 9) including the following steps:
determining that the particular input represents a request to a scheduled event;
After an invitor 902 schedules an event and invites an invitee 904 to that event in step 910, the invitee provides an input of “enter[ing] the event described in the invitation into an electronic calendar application.” Groves ¶ 91.
and identifying a set of calendar options for the user, 
“A determination is made, either manually or by the electronic calendar application, as to whether the event to which the invitee 904 was just invited conflicts with other events stored by the electronic calendar application (916).” Groves ¶ 91.
wherein: transmitting the additional information comprises transmitting information about the scheduled event based on the set of calendar options.
“If the event does create a conflict with the previously stored events, then the invitee 904 determines what changes need to be made to the event for the invitee 904 to attend. These changes are suggested to the invitor 902 in an instant message (918).” Groves ¶ 91.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi’s VXML interpreter to perform the tasks of determining that a user’s request is for a scheduled event, identify a set of calendar options associated with the user computing device, and transmit the request for a scheduled event including the set of calendar options, as taught in Groves’s method 900. One would have been motivated to combine Groves with Hayashi and Walmer because the purpose of Hayashi’s disclosure is to provide a speech mechanism for internet browsing that is as complete and ubiquitous as possible, see Hayashi 89, and Groves’s technique furthers that goal by facilitating online scheduling of in-person events in a manner that “allow[s] an invitor to receive prompt responses to their invitation, while providing some level of assurance to the invitor that the invitee perceives their invitation without undue delay.” Groves ¶ 48.
Claim 15
Claim 15 is substantially similar to claim 8, and therefore rejected according to the same findings and rationale as set forth above.
CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://​www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference Number 21 in the February 17, 2021 IDS.
        2 Reference Number 9 in the February 17, 2021 IDS.
        3 Reference Number 5 in the February 17, 2021 IDS.
        4 Reference Number 1 in the February 17, 2021 IDS.
        5 Reference Number 8 in the February 17, 2021 IDS.
        6 Reference Number 11 in the February 17, 2021 IDS.